Title: To John Adams from Mary Pryor, 8 February 1799
From: Pryor, Mary
To: Adams, John



Philadelphia 8 of 2 mo. 1799

Respected FriendNo. 72 So. Second Street

Having been near twelve months in this Land on a Religious Visit to the society of called Quakers of wch: I am a member and expecting to embark in a few days to Return to England my Native Land. Tho personally unknown to thee yet have felt secret and humble petitions to the Father of Mercies the God of all Grace that it might please Him who dwells on high in comparison of whose Power all Nations are but as the drop of a Bucket or the small dust of the Ballance who is King of Kings and Lord of Lords in the Riches of his Mercy to Bless and preserve the President.
May thou be so enriched wth that wisdom wch: is profitable to direct in all things, as to fill thy great and important station to his Honour endeavouring as far as may be in thy power to suppress every specie of Vice and immorality and that thou may by thy example be instrumental in the Lords hand to promote Righteousness wch exalts a nation.
My heart is humbled while I am writing wth: fresh breathings on thy Account who are placed as a Guardian to the People desiring that through Obedience to the Grace of Our Lord Jesus Christ the Savour of Men thou may finally receive the answer of well done and thy eternal alotment be in the Relms of Light.
With affectionate desires for thy welfare every way wth that of thy Belovd Consort bid you farewel

Mary Pryor